internal_revenue_service index no number release date cc dom ps i plr-101888-99 in re legend dear on date the internal_revenue_service issued a letter_ruling ltr to taxpayer concerning the applicability of sec_4251 of the internal_revenue_code to amounts paid for certain audio conferencing services in accordance with dollar_figure of revproc_99_1 1999_1_irb_6 the service is revoking ltr consistent with sec_12 of revproc_99_1 the effective date of the revocation is date sec_6110 provides that this document may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by bernard h weberman assistant to the chief branch enclosures copy of this letter copy for sec_6110 purposes
